Complainants allege that they are the owners of in excess of 75% of all the cattle within zone No. 14 under Chap. 9201, Acts of 1923; that said Chapter and portions thereof are invalid and that action taken thereunder by the State Live Stock Sanitary Board with reference to zone No. 14 is illegal. It is prayed that the Board be enjoined from enforcing any of the rules and regulations or provisions of Chapter 9201 in any part of zone No. 14, c. The court denied a temporary injunction and complainants appealed. As the complainants do not allege that they own or control all the cattle in zone No. 14, the prayer for injunction is broader than complainants' right and was properly denied.
Affirmed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, AND BROWN, J. J., concur.
BUFORD, J., disqualified. *Page 750